 



EXHIBIT 10.10(a)

FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(“Amendment”) is made as of the ___day of May, 2005, by and between THOMAS M.
DUFFY (“Employee”) and ALLIED HOLDINGS, INC. (“Employer”).

     WHEREAS, Employer and Employee have entered into that certain Amended and
Restated Employment Agreement dated January 21, 2005 (the “Agreement”); and

     WHEREAS, Employer and Employee desire to amend the Agreement as set forth
herein;

     NOW, THEREFORE, for and in consideration of the covenants and conditions
hereafter set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employee and Employer hereby agree
as follows:

     1.  The Agreement is hereby amended by including in Section 5(b) of the
Agreement that in the event of a termination pursuant to Paragraph 9(c) of the
Agreement, the entire amount of bonus provided in Paragraph 5(b) shall be due
and payable to Employee immediately upon termination.

     2.  All remaining terms and conditions of the Agreement, including the
language currently included in Section 5(b), shall remain in full force and
effect.

     IN WITNESS WHEREOF, the undersigned have executed this Amendment this
___day of May, 2005.

Employer:

ALLIED HOLDINGS, INC.

By:                    

Title:                    

Employee:

                                        
THOMAS M. DUFFY

